Richard J. Guertin, Esq.                Informal Opinion Corporation Counsel                         No. 95-57 Office of Corporation Counsel City of Middletown Middletown, New York 10940
Dear Mr. Guertin:
Your assistant corporation counsel has inquired whether an automobile supplies and parts store violates section 396-j of the General Business Law if it sells a car door opener commonly known as a "slimjim" to the general public.
Section 396-j of the General Business Law makes it a class A misdemeanor for any person or corporation to sell any device designed to open or capable of opening the door or trunk of a motor vehicle. Section 396-j states, in pertinent part:
    1. Any person, firm, copartnership, corporation or association, or any agent or employee thereof who sells, offers for sale or advertises for sale or knowingly possesses any master or manipulative key or device designed to open or capable of opening the door or trunk of any motor vehicle, or of starting the engine thereof, is guilty of a class A misdemeanor.
General Business Law § 396-j(1).
A slimjim is precisely the type of device contemplated by the Legislature when it enacted section 396-j. See, Bill Jacket, L 1968 ch 852, Memorandum of State Office of the Attorney General. In addition, we note that an auto parts store is not listed among the five specific exceptions to section 396-j(1) that are contained in section 396-j(2).
We, therefore, conclude that an automobile supplies and parts store may not make such devices available for sale to the general public.
In your second question, you ask whether a city police department should initiate prosecutions based upon violations of the above statute. Since a violation of section 396-j constitutes a class A misdemeanor, the police department should bring any such matters to the attention of the district attorney for appropriate action.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Sincerely,
JOSEPH CONWAY
Assistant Attorney General